Citation Nr: 0606552	
Decision Date: 03/07/06    Archive Date: 03/14/06

DOCKET NO.  98-05 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a claimed post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active duty from August 1967 to November 
1968, March 1972 to April 1975 and from October 1978 to 
October 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the RO.  

This appeal was previously before the Board in November 1999, 
when it was remanded for additional development.  It was 
returned to the Board, but was remanded for further 
development in October 2003.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


REMAND

In April 2002, the Board determined that additional 
development was needed, and drafted a development request 
asking that the veteran be afforded a VA psychiatric 
examination.  After the regulations regarding development by 
the Board were invalidated, the October 2003 remand requested 
a VA psychiatric examination.  

A careful review of the record shows that the veteran has not 
yet been afforded the requested VA psychiatric examination.  
Further review indicates that the veteran was incarcerated in 
2001, and is not scheduled for release until 2009.  

An October 2005 report of contact between the AMC and the RO 
reveals the reason a VA psychiatric examination has not been 
scheduled.  The RO reported that they would not schedule a VA 
examination for a veteran who is incarcerated.  

The Board observes that the United States Court of Appeals 
for Veterans Claims (Court) has held that incarcerated 
veterans "are entitled to the same care and consideration 
given to their fellow veterans."  

Furthermore, the Court specifically found that this includes 
a psychiatric examination for PTSD.  See Bolton v. Brown, 8 
Vet. App. 185, 191 (1995).  The Court also found that if this 
cannot be accomplished, the RO must provide information 
concerning their efforts to provide an examination, or 
explain why a VA psychiatrist was not directed to do the 
examination.  

In addition, the Board is obligated by law to ensure that the 
RO complies with its directives, as well as those of Court.  
The Court has stated that compliance by the Board or the RO 
is neither optional nor discretionary.  Where the remand 
orders of the Board or the Court are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to arrange for the veteran to be afforded 
a VA psychiatric examination.  All 
indicated testing should be conducted.  
The examiner should specifically include 
or exclude a diagnosis of PTSD.  If PTSD 
is diagnosed, the criteria upon which 
such diagnosis is made, including 
identification of the stressor(s), should 
be indicated.  The examiners must make 
any diagnosis of PTSD based on the 
diagnostic criteria set forth in DSM-IV.  
Complete rationale for all opinions 
expressed should be provided.  Send the 
claims folder to the examiner(s) for 
review.  

2.  If an examination cannot be 
scheduled, RO must provide information 
for the record concerning their efforts 
to provide an examination or explain why 
a VA psychiatric examination was not 
performed.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,  
Board of Veterans' Appeals  

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  
 
 
 
 

